       Case 1:17-cv-07994-AT-DCF Document 159 Filed 06/14/19 Page 1 of 3

                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                                100 F Street, N.E.
                                              Washington, D.C. 20549



                                          June 14, 2019
Via ECF

The Honorable Debra C. Freeman
United States Magistrate Judge
U.S. District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     SEC v. Rio Tinto, et al., No. 1:17-cv-07994-AT-DCF
               Joint Status Letter

Dear Judge Freeman:

       Pursuant to this Court’s June 3, 2019 Order (ECF No. 158), the parties respectfully
submit this joint status letter to update the Court.

I.     Status of Rio Tinto’s Additional Document Production

        As discussed in the parties’ prior joint status letters (ECF Nos. 155, 157), Rio Tinto
learned from its document vendor that document families containing a mix of privileged and
non-privileged documents may have been erroneously withheld from certain productions. On
June 1, 2019, Rio Tinto produced the non-privileged portions of those document families that
were erroneously withheld.

       Rio Tinto does not believe there are any outstanding technical issues that could result in
additional document production.

II.    Deposition Scheduling

        Fact witnesses are scheduled to be deposed in Sydney on June 19 and 20, and in London
on July 10 and 19. The parties anticipate re-scheduling the depositions of Defendants Thomas
Albanese and Guy Elliott to dates after briefing on the SEC’s anticipated Motion for Leave to
Amend its Complaint is completed on July 29. The parties continue to cooperate in the
scheduling of the depositions of three other fact witnesses, which they are endeavoring to
complete by the end of September. One of these witnesses is in London, one is in Utah, and one
is in Australia. The parties are considering whether to conduct the remaining Australia
deposition by video-conference for the sake of efficiency.
       Case 1:17-cv-07994-AT-DCF Document 159 Filed 06/14/19 Page 2 of 3
Hon. Debra Freeman
SEC v. Rio Tinto
No. 1:17-cv-07994-AT-DCF
Joint Status Letter
Page 2

III.   Other Discovery

        The SEC and Rio Tinto have agreed upon search parameters for the SEC’s Third Request
for Production of Documents, which is directed at Rio Tinto and is not related to the technical
issues discussed above.

        The parties continue to confer regarding the SEC’s responses to certain of Defendants’
written discovery requests.

        Defendants maintain the SEC should not be allowed to amend its Complaint and will
oppose the SEC’s anticipated Motion for Leave to Amend its Complaint. The parties agree that
should the Court permit the SEC to file an amended complaint over Defendants’ objections and
the amended complaint raises new factual issues, altered allegations, or any matter that requires
the discovery of additional facts, the Defendants will be permitted to request additional time for
fact discovery as necessary.

        Defendants reserve their rights to update and amend their Supplemental Initial
Disclosures and any and all responses and objections to written discovery. The SEC reserves its
right to object to requests for such additional discovery or additional time for discovery
depending on the circumstances. The SEC continues to reserve its right to pursue additional
discovery based on Rio Tinto’s recent and ongoing document productions.

IV.    Scheduling

        The parties are targeting a schedule in which all remaining depositions of fact witnesses
will be completed by or before the end of September 2019. The parties submit that the best
course is to submit a further joint status letter after briefing on the SEC’s motion for leave to
amend its complaint is completed, see Judge Torres’ Order at ECF No. 154, by which time the
parties hope to have all remaining depositions of fact witnesses scheduled.

       Respectfully submitted,

       /s/ Thomas A. Bednar
       Thomas A. Bednar
       Assistant Chief Litigation Counsel
       Securities and Exchange Commission
       (202) 551-6218
       bednart@sec.gov
       Counsel for Plaintiff

       /s/ Jennifer L. Conn (on consent)
       Jennifer L. Conn
       GIBSON, DUNN & CRUTCHER LLP
       (212) 351-4086
      Case 1:17-cv-07994-AT-DCF Document 159 Filed 06/14/19 Page 3 of 3
Hon. Debra Freeman
SEC v. Rio Tinto
No. 1:17-cv-07994-AT-DCF
Joint Status Letter
Page 3

      jconn@gibsondunn.com
      Counsel for Defendants Rio Tinto plc and Rio Tinto Limited

      /s/ Peter J. Romatowski (on consent)
      Peter J. Romatowski
      N. Scott Fletcher (pro hac vice)
      David R. Woodcock (pro hac vice)
      JONES DAY
      (202) 879-7625
      pjromatowski@jonesday.com
      Counsel for Defendant Thomas Albanese

      /s/ Walter G. Ricciardi (on consent)
      Walter G. Ricciardi
      Geoffrey R. Chepiga
      PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
      (212) 373-3350
      wricciardi@paulweiss.com
      Counsel for Defendant Guy Robert Elliott
